

115 HRES 717 IH: Release the Memo Resolution
U.S. House of Representatives
2018-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 717IN THE HOUSE OF REPRESENTATIVESJanuary 29, 2018Mr. Gaetz (for himself, Mr. Arrington, Mr. Barr, Mr. Farenthold, Mr. Griffith, Mr. Jordan, Mr. McClintock, Mr. Meadows, Mr. Messer, Mr. Mooney of West Virginia, Mr. Norman, Mr. Francis Rooney of Florida, Mr. Weber of Texas, Mr. Babin, Mr. Kelly of Pennsylvania, Mr. Sanford, Mr. Roe of Tennessee, Mr. Pittenger, Mr. Chabot, Mr. Duncan of South Carolina, Mr. Joyce of Ohio, Mr. Palazzo, Mr. Renacci, Mr. Brat, Mr. Jody B. Hice of Georgia, Mr. Perry, Mr. Biggs, Mr. Valadao, Mr. Harris, Mr. Loudermilk, Mr. Poe of Texas, Mr. Blum, Mr. Rothfus, Mr. Aderholt, and Mr. Rogers of Alabama) submitted the following resolution; which was referred to the Permanent Select Committee on IntelligenceRESOLUTIONExpressing the sense of the House of Representatives that the so-called FISA memo, a document prepared by the House Permanent Select Committee on Intelligence, and any ancillary
			 information, should be released to the public.
	
 Whereas the House Permanent Select Committee on Intelligence (HPSCI) drafted a memo summarizing improper conduct at the Federal Bureau of Investigation and the Department of Justice, widely referred to as the FISA memo;
 Whereas, on January 18, 2018, HPSCI voted to make the memo available to all Members of the House of Representatives;
 Whereas many Members of Congress have found the information provided in this memo to be shocking and un-American;
 Whereas, on January 19, 2018, 65 Members of Congress signed a letter to HPSCI Chairman Devin Nunes requesting that the HPSCI memo be released to the public; and
 Whereas the information provided in the memo pertains to preserving the integrity of the United States democratic system of government: Now, therefore, be it
	
 1.Short titleThis resolution may be cited as the Release the Memo Resolution. 2.Sense of the House regarding release of the FISA memoIt is the sense of the House of Representatives that—
 (1)in accordance with all proper protocol and procedures, the House Permanent Select Committee on Intelligence (HPSCI) should immediately hold a recorded vote on making the so-called FISA memo and any ancillary information available to the public; and
 (2)if HPSCI votes to make the memo and information available to the public, HPSCI should release such memo and information to the public as quickly as possible after holding the vote.
			